EXHIBIT 10.02

 

29 March 2005

 

El Paso Electric Company

123 West Mills

El Paso, Texas 79901

United Sates

 

External ID: 9182693

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means El Paso Electric Company.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

 

If you and we are parties to the 1992 ISDA Master Agreement, (the “Agreement”),
this Confirmation supplements, forms a part of, and is subject to such
Agreement. If you and we are not yet parties to the Agreement, you and we agree
to use our best efforts promptly to negotiate, execute, and deliver the
Agreement, including our standard form of Schedule attached thereto and made a
part thereof, with such modifications as you and we shall in good faith agree.
Upon execution and delivery by you and us of the Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Agreement. Until you
and we execute and deliver the Agreement, this Confirmation (together with all
other Confirmations of Transactions previously entered into between us,
notwithstanding anything to the contrary therein) shall supplement, form a part
of, and be subject to the 1992 ISDA Master Agreement as if, on the Trade Date of
the first such Transaction between us, you and we had executed that agreement
(without any Schedule thereto) and had specified that the Automatic Early
Termination provisions contained in Section 6(a) of such agreement would apply.

 

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the jurisdiction of the Courts
of the State of New York.

 

 



--------------------------------------------------------------------------------

CSFBi and Counterparty each represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

The terms of the Transaction to which this Confirmation relates is as follows:

 

1. Determination of Payment Amount. On the Determination Date, the Calculation
Agent shall calculate the Payment Amount in accordance with the terms herein and
shall notify the parties of such Payment Amount and which party shall pay such
amount by close of business on the Determination Date. All determinations
hereunder shall be made by the Calculation Agent in good faith and in accordance
with its standard practices.

 

2. Payment. If the Payment Amount is negative, CSFBi shall pay the absolute
value of the Payment Amount to Counterparty on the Settlement Date and if the
Payment Amount is positive, Counterparty shall pay the Payment Amount to CSFBi
on the Settlement Date.

 

3. Definitions. As used herein, the following terms shall have the following
meaning:

 

Trade Date:   11 March 2005 Effective Date:   11 March 2005 Determination Date:
  13 May 2005. Such election shall be conveyed to Counterparty by telephone, to
be confirmed and delivered in writing (which may be electronically) and if not
received shall not affect the validity of such telephonic notice, which shall be
irrevocable. Reference Treasury:   5.375% due 15 February 2031 Notional Amount:
  USD 200,000,000 Reference Yield:   4.87% Final Yield:   The yield of the
Reference Treasury to be determined on the Determination Date by the Calculation
Agent Payment Amount:   An amount equal to the product of (i) the Reference
Yield minus the Final Yield multiplied by (ii) the Notional Amount multiplied by
(iii) the Reference Duration. Reference Duration:   The duration of the
Reference Treasury as displayed under the heading “RISK” on Bloomberg Screen T30

 

 

External ID: 9182693    2



--------------------------------------------------------------------------------

    <govt> YA (evaluated at yield) as of the determination date Settlement Date:
  One Business Day following the Determination Date, subject to adjustment in
accordance with the US Treasury market settlement conventions on the
Determination Date Business Days:   New York Calculation Agent:   CSFBi

 

Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation or deemed designation of any Early Termination Date, in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) under applicable law:

 

the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency into another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained.

 

4. Account Details:

 

Payments to CSFBi:   As advised separately in writing Payments to Counterparty:
  As advised separately in writing

 

Credit Suisse First Boston International is Authorized and Regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to
Counterparty on request.

 

 

External ID: 9182693    3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully, Credit Suisse First Boston International By:  

/s/ Karen Newton

--------------------------------------------------------------------------------

Name:   Karen Newton Title:   Director

 

Confirmed as of the date first written above:

 

El Paso Electric Company By:  

/s/ Steven P. Busser

--------------------------------------------------------------------------------

Name:   Steven P. Busser Title:   VP, Regulatory Affairs & Treasurer

 

Our Reference Number: External ID: 9182693 / Risk ID: 550700024

 

 

     4



--------------------------------------------------------------------------------

31 March 2005

 

El Paso Electric Company

123 West Mills

El Paso, Texas 79901

United Sates

 

External ID: 9188097

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means El Paso Electric Company.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

 

If you and we are parties to the 1992 ISDA Master Agreement, (the “Agreement”),
this Confirmation supplements, forms a part of, and is subject to such
Agreement. If you and we are not yet parties to the Agreement, you and we agree
to use our best efforts promptly to negotiate, execute, and deliver the
Agreement, including our standard form of Schedule attached thereto and made a
part thereof, with such modifications as you and we shall in good faith agree.
Upon execution and delivery by you and us of the Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Agreement. Until you
and we execute and deliver the Agreement, this Confirmation (together with all
other Confirmations of Transactions previously entered into between us,
notwithstanding anything to the contrary therein) shall supplement, form a part
of, and be subject to the 1992 ISDA Master Agreement as if, on the Trade Date of
the first such Transaction between us, you and we had executed that agreement
(without any Schedule thereto) and had specified that the Automatic Early
Termination provisions contained in Section 6(a) of such agreement would apply.

 

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the jurisdiction of the Courts
of the State of New York.



--------------------------------------------------------------------------------

CSFBi and Counterparty each represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

The terms of the Transaction to which this Confirmation relates is as follows:

 

1. Determination of Payment Amount. On the Determination Date, the Calculation
Agent shall calculate the Payment Amount in accordance with the terms herein and
shall notify the parties of such Payment Amount and which party shall pay such
amount by close of business on the Determination Date. All determinations
hereunder shall be made by the Calculation Agent in good faith and in accordance
with its standard practices.

 

2. Payment. If the Payment Amount is negative, CSFBi shall pay the absolute
value of the Payment Amount to Counterparty on the Settlement Date and if the
Payment Amount is positive, Counterparty shall pay the Payment Amount to CSFBi
on the Settlement Date.

 

3. Definitions. As used herein, the following terms shall have the following
meaning:

 

Trade Date:   30 March 2005 Effective Date:   30 March 2005 Determination Date:
  13 May 2005. Such election shall be conveyed to Counterparty by telephone, to
be confirmed and delivered in writing (which may be electronically) and if not
received shall not affect the validity of such telephonic notice, which shall be
irrevocable. Reference Treasury:   5.375% due 15 February 2031 Notional Amount:
  USD 25,000,000 Reference Yield:   4.90% Final Yield:   The yield of the
Reference Treasury to be determined on the Determination Date by the Calculation
Agent Payment Amount:   An amount equal to the product of (i) the Reference
Yield minus the Final Yield multiplied by (ii) the Notional Amount multiplied by
(iii) the Reference Duration. Reference Duration:   The duration of the
Reference Treasury as displayed under the heading “RISK” on Bloomberg Screen T30

 

External ID: 9188097    2



--------------------------------------------------------------------------------

    <govt> YA (evaluated at yield) as of the determination date. Settlement
Date:   One Business Day following the Determination Date, subject to adjustment
in accordance with the US Treasury market settlement conventions on the
Determination Date Business Days:   New York Calculation Agent:   CSFBi

 

Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation or deemed designation of any Early Termination Date, in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) under applicable law:

 

the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency into another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained.

 

4. Account Details:

 

Payments to CSFBi:   As advised separately in writing Payments to Counterparty:
  As advised separately in writing

 

Credit Suisse First Boston International is Authorized and Regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to
Counterparty on request.

 

 

External ID: 9188097    3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully, Credit Suisse First Boston International By:  

/s/ Karen Newton

--------------------------------------------------------------------------------

Name:   Karen Newton Title:   Director

 

Confirmed as of the date first written above:

 

El Paso Electric Company By:  

/s/ Steven P. Busser

--------------------------------------------------------------------------------

Name:   Steven P. Busser Title:   VP, Regulatory Affairs & Treasurer

 

Our Reference Number: External ID: 9188097 / Risk ID: 550890071

 

 

     4



--------------------------------------------------------------------------------

31 March 2005

 

El Paso Electric Company

123 West Mills

El Paso, Texas 79901

United Sates

 

External ID: 9187477

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means El Paso Electric Company.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

 

If you and we are parties to the 1992 ISDA Master Agreement, (the “Agreement”),
this Confirmation supplements, forms a part of, and is subject to such
Agreement. If you and we are not yet parties to the Agreement, you and we agree
to use our best efforts promptly to negotiate, execute, and deliver the
Agreement, including our standard form of Schedule attached thereto and made a
part thereof, with such modifications as you and we shall in good faith agree.
Upon execution and delivery by you and us of the Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Agreement. Until you
and we execute and deliver the Agreement, this Confirmation (together with all
other Confirmations of Transactions previously entered into between us,
notwithstanding anything to the contrary therein) shall supplement, form a part
of, and be subject to the 1992 ISDA Master Agreement as if, on the Trade Date of
the first such Transaction between us, you and we had executed that agreement
(without any Schedule thereto) and had specified that the Automatic Early
Termination provisions contained in Section 6(a) of such agreement would apply.

 

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the jurisdiction of the Courts
of the State of New York.



--------------------------------------------------------------------------------

CSFBi and Counterparty each represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

The terms of the Transaction to which this Confirmation relates is as follows:

 

1. Determination of Payment Amount. On the Determination Date, the Calculation
Agent shall calculate the Payment Amount in accordance with the terms herein and
shall notify the parties of such Payment Amount and which party shall pay such
amount by close of business on the Determination Date. All determinations
hereunder shall be made by the Calculation Agent in good faith and in accordance
with its standard practices.

 

2. Payment. If the Payment Amount is negative, CSFBi shall pay the absolute
value of the Payment Amount to Counterparty on the Settlement Date and if the
Payment Amount is positive, Counterparty shall pay the Payment Amount to CSFBi
on the Settlement Date.

 

3. Definitions. As used herein, the following terms shall have the following
meaning:

 

Trade Date:   29 March 2005 Effective Date:   29 March 2005 Determination Date:
  12 May 2005. Such election shall be conveyed to Counterparty by telephone, to
be confirmed and delivered in writing (which may be electronically) and if not
received shall not affect the validity of such telephonic notice, which will be
irrevocable Reference Treasury:   5.375% due 15 February 2031 Notional Amount:  
USD 25,000,000 Reference Yield:   4.92% Final Yield:   The yield of the
Reference Treasury to be determined on the Determination Date by the Calculation
Agent. Payment Amount:   An amount equal to the product of (i) the Reference
Yield minus the Final Yield multiplied by (ii) the Notional Amount multiplied by
(iii) the Reference Duration. Reference Duration:   The duration of the
Reference Treasury as displayed under the heading “RISK” on Bloomberg Screen T30

 

 

External ID: 9187477    2



--------------------------------------------------------------------------------

    <govt> YA (evaluated at yield) as of the determination date. Settlement
Date:   One Business Day following the Determination Date, subject to adjustment
in accordance with the US Treasury market settlement conventions on the
Determination Date Business Days:   New York Calculation Agent:   CSFBi

 

Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation or deemed designation of any Early Termination Date, in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) under applicable law:

 

the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency into another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained.

 

4. Account Details:

 

Payments to CSFBi:   As advised separately in writing Payments to Counterparty:
  As advised separately in writing

 

Credit Suisse First Boston International is Authorized and Regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to
Counterparty on request.

 

 

External ID: 9187477    3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully, Credit Suisse First Boston International By:  

/s/ Karen Newton

--------------------------------------------------------------------------------

Name:   Karen Newton Title:   Director

 

Confirmed as of the date first written above:

 

El Paso Electric Company By:  

/s/ Steven P. Busser

--------------------------------------------------------------------------------

Name:   Steven P. Busser Title:   VP, Regulatory Affairs & Treasurer

 

Our Reference Number: External ID: 9187477 / Risk ID: 550880024

 

 

     4



--------------------------------------------------------------------------------

29 March 2005

 

El Paso Electric Company

123 West Mills

El Paso, Texas 79901

United Sates

 

External ID: 9186807

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means El Paso Electric Company.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

 

If you and we are parties to the 1992 ISDA Master Agreement, (the “Agreement”),
this Confirmation supplements, forms a part of, and is subject to such
Agreement. If you and we are not yet parties to the Agreement, you and we agree
to use our best efforts promptly to negotiate, execute, and deliver the
Agreement, including our standard form of Schedule attached thereto and made a
part thereof, with such modifications as you and we shall in good faith agree.
Upon execution and delivery by you and us of the Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Agreement. Until you
and we execute and deliver the Agreement, this Confirmation (together with all
other Confirmations of Transactions previously entered into between us,
notwithstanding anything to the contrary therein) shall supplement, form a part
of, and be subject to the 1992 ISDA Master Agreement as if, on the Trade Date of
the first such Transaction between us, you and we had executed that agreement
(without any Schedule thereto) and had specified that the Automatic Early
Termination provisions contained in Section 6(a) of such agreement would apply.

 

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the jurisdiction of the Courts
of the State of New York.



--------------------------------------------------------------------------------

CSFBi and Counterparty each represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

The terms of the Transaction to which this Confirmation relates is as follows:

 

1. Determination of Payment Amount. On the Determination Date, the Calculation
Agent shall calculate the Payment Amount in accordance with the terms herein and
shall notify the parties of such Payment Amount and which party shall pay such
amount by close of business on the Determination Date. All determinations
hereunder shall be made by the Calculation Agent in good faith and in accordance
with its standard practices.

 

2. Payment. If the Payment Amount is negative, CSFBi shall pay the absolute
value of the Payment Amount to Counterparty on the Settlement Date and if the
Payment Amount is positive, Counterparty shall pay the Payment Amount to CSFBi
on the Settlement Date.

 

3. Definitions. As used herein, the following terms shall have the following
meaning:

 

Trade Date:   24 March 2005 Effective Date:   24 March 2005 Determination Date:
  13 May 2005. Such election shall be conveyed to Counterparty by telephone, to
be confirmed and delivered in writing (which may be electronically) and if not
received shall not affect the validity of such telephonic notice, which shall be
irrevocable. Reference Treasury:   5.375% due 15 February 2031 Notional Amount:
  USD 25,000,000 Reference Yield:   4.90% Final Yield:   The yield of the
Reference Treasury to be determined on the Determination Date by the Calculation
Agent Payment Amount:   An amount equal to the product of (i) the Reference
Yield minus the Final Yield multiplied by (ii) the Notional Amount multiplied by
(iii) the Reference Duration. Reference Duration:   The duration of the
Reference Treasury as displayed under the heading “RISK” on Bloomberg Screen T30

 

 

External ID: 9186807    2



--------------------------------------------------------------------------------

    <govt> YA (evaluated at yield) as of the determination date Settlement Date:
  One Business Day following the Determination Date, subject to adjustment in
accordance with the US Treasury market settlement conventions on the
Determination Date Business Days:   New York Calculation Agent:   CSFBi

 

Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation or deemed designation of any Early Termination Date, in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) under applicable law:

 

the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency into another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained.

 

4. Account Details:

 

Payments to CSFBi:   As advised separately in writing Payments to Counterparty:
  As advised separately in writing

 

Credit Suisse First Boston International is Authorized and Regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to
Counterparty on request.

 

 

External ID: 9186807    3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully, Credit Suisse First Boston International By:  

/s/ Karen Newton

--------------------------------------------------------------------------------

Name:   Karen Newton Title:   Director

 

Confirmed as of the date first written above:

 

El Paso Electric Company
By:  

/s/ Steven P. Busser

--------------------------------------------------------------------------------

Name:   Steven P. Busser Title:   VP, Regulatory Affairs & Treasurer

 

Our Reference Number: External ID: 9186807 / Risk ID: 550830042

 

 

     4



--------------------------------------------------------------------------------

29 March 2005

 

El Paso Electric Company

123 West Mills

El Paso, Texas 79901

United Sates

 

External ID: 9186297

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means El Paso Electric Company.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

 

If you and we are parties to the 1992 ISDA Master Agreement, (the “Agreement”),
this Confirmation supplements, forms a part of, and is subject to such
Agreement. If you and we are not yet parties to the Agreement, you and we agree
to use our best efforts promptly to negotiate, execute, and deliver the
Agreement, including our standard form of Schedule attached thereto and made a
part thereof, with such modifications as you and we shall in good faith agree.
Upon execution and delivery by you and us of the Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Agreement. Until you
and we execute and deliver the Agreement, this Confirmation (together with all
other Confirmations of Transactions previously entered into between us,
notwithstanding anything to the contrary therein) shall supplement, form a part
of, and be subject to the 1992 ISDA Master Agreement as if, on the Trade Date of
the first such Transaction between us, you and we had executed that agreement
(without any Schedule thereto) and had specified that the Automatic Early
Termination provisions contained in Section 6(a) of such agreement would apply.

 

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the jurisdiction of the Courts
of the State of New York.



--------------------------------------------------------------------------------

CSFBi and Counterparty each represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

The terms of the Transaction to which this Confirmation relates is as follows:

 

1. Determination of Payment Amount. On the Determination Date, the Calculation
Agent shall calculate the Payment Amount in accordance with the terms herein and
shall notify the parties of such Payment Amount and which party shall pay such
amount by close of business on the Determination Date. All determinations
hereunder shall be made by the Calculation Agent in good faith and in accordance
with its standard practices.

 

2. Payment. If the Payment Amount is negative, CSFBi shall pay the absolute
value of the Payment Amount to Counterparty on the Settlement Date and if the
Payment Amount is positive, Counterparty shall pay the Payment Amount to CSFBi
on the Settlement Date.

 

3. Definitions. As used herein, the following terms shall have the following
meaning:

 

Trade Date:   23 March 2005 Effective Date:   23 March 2005 Determination Date:
  13 May 2005. Such election shall be conveyed to Counterparty by telephone, to
be confirmed and delivered in writing (which may be electronically) and if not
received shall not affect the validity of such telephonic notice, which shall be
irrevocable. Reference Treasury:   5.375% due 15 February 2031 Notional Amount:
  USD 25,000,000 Reference Yield:   4.96% Final Yield:   The yield of the
Reference Treasury to be determined on the Determination Date by the Calculation
Agent Payment Amount:   An amount equal to the product of (i) the Reference
Yield minus the Final Yield multiplied by (ii) the Notional Amount multiplied by
(iii) the Reference Duration. Reference Duration:   The duration of the
Reference Treasury as displayed under the heading “RISK” on Bloomberg Screen T30

 

External ID: 9186297    2



--------------------------------------------------------------------------------

    <govt> YA (evaluated at yield) as of the determination date Settlement Date:
  One Business Day following the Determination Date, subject to adjustment in
accordance with the US Treasury market settlement conventions on the
Determination Date Business Days:   New York Calculation Agent:   CSFBi

 

Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation or deemed designation of any Early Termination Date, in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) under applicable law:

 

the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency into another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained.

 

4. Account Details:

 

Payments to CSFBi:   As advised separately in writing Payments to Counterparty:
  As advised separately in writing

 

Credit Suisse First Boston International is Authorized and Regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to
Counterparty on request.

 

 

External ID: 9186297    3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully, Credit Suisse First Boston International By:  

/s/ Karen Newton

--------------------------------------------------------------------------------

Name:   Karen Newton Title:   Director

 

Confirmed as of the date first written above:

 

El Paso Electric Company By:  

/s/ Steven P. Busser

--------------------------------------------------------------------------------

Name:   Steven P. Busser Title:   VP, Regulatory Affairs & Treasurer

 

Our Reference Number: External ID: 9186297/ Risk ID: 550820024

 

 

     4



--------------------------------------------------------------------------------

29 March 2005

 

El Paso Electric Company

123 West Mills

El Paso, Texas 79901

United Sates

 

External ID: 9184454

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means El Paso Electric Company.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

 

If you and we are parties to the 1992 ISDA Master Agreement, (the “Agreement”),
this Confirmation supplements, forms a part of, and is subject to such
Agreement. If you and we are not yet parties to the Agreement, you and we agree
to use our best efforts promptly to negotiate, execute, and deliver the
Agreement, including our standard form of Schedule attached thereto and made a
part thereof, with such modifications as you and we shall in good faith agree.
Upon execution and delivery by you and us of the Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Agreement. Until you
and we execute and deliver the Agreement, this Confirmation (together with all
other Confirmations of Transactions previously entered into between us,
notwithstanding anything to the contrary therein) shall supplement, form a part
of, and be subject to the 1992 ISDA Master Agreement as if, on the Trade Date of
the first such Transaction between us, you and we had executed that agreement
(without any Schedule thereto) and had specified that the Automatic Early
Termination provisions contained in Section 6(a) of such agreement would apply.

 

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the jurisdiction of the Courts
of the State of New York.



--------------------------------------------------------------------------------

CSFBi and Counterparty each represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

The terms of the Transaction to which this Confirmation relates is as follows:

 

1. Determination of Payment Amount. On the Determination Date, the Calculation
Agent shall calculate the Payment Amount in accordance with the terms herein and
shall notify the parties of such Payment Amount and which party shall pay such
amount by close of business on the Determination Date. All determinations
hereunder shall be made by the Calculation Agent in good faith and in accordance
with its standard practices.

 

2. Payment. If the Payment Amount is negative, CSFBi shall pay the absolute
value of the Payment Amount to Counterparty on the Settlement Date and if the
Payment Amount is positive, Counterparty shall pay the Payment Amount to CSFBi
on the Settlement Date.

 

3. Definitions. As used herein, the following terms shall have the following
meaning:

 

Trade Date:   17 March 2005 Effective Date:   17 March 2005 Determination Date:
  13 May 2005. Such election shall be conveyed to Counterparty by telephone, to
be confirmed and delivered in writing (which may be electronically) and if not
received shall not affect the validity of such telephonic notice, which shall be
irrevocable. Reference Treasury:   5.375% due 15 February 2031 Notional Amount:
  USD 25,000,000 Reference Yield:   4.80% Final Yield:   The yield of the
Reference Treasury to be determined on the Determination Date by the Calculation
Agent Payment Amount:   An amount equal to the product of (i) the Reference
Yield minus the Final Yield multiplied by (ii) the Notional Amount multiplied by
(iii) the Reference Duration. Reference Duration:   The duration of the
Reference Treasury as displayed under the heading “RISK” on Bloomberg Screen T30

 

 

External ID: 9184454    2



--------------------------------------------------------------------------------

    <govt> YA (evaluated at yield) as of the Determination Date. Settlement
Date:   One Business Day following the Determination Date, subject to adjustment
in accordance with the US Treasury market settlement conventions on the
Determination Date Business Days:   New York Calculation Agent:   CSFBi

 

Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation or deemed designation of any Early Termination Date, in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) under applicable law:

 

the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency into another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained.

 

4. Account Details:

 

Payments to CSFBi:   As advised separately in writing Payments to Counterparty:
  As advised separately in writing

 

Credit Suisse First Boston International is Authorized and Regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to
Counterparty on request.

 

 

External ID: 9184454    3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully, Credit Suisse First Boston International By:  

/s/ Karen Newton

--------------------------------------------------------------------------------

Name:   Karen Newton Title:   Director

 

Confirmed as of the date first written above:

 

El Paso Electric Company By:  

/s/ Steven P. Busser

--------------------------------------------------------------------------------

Name:   Steven P. Busser Title:   VP, Regulatory Affairs & Treasurer

 

Our Reference Number: External ID: 9184454/ Risk ID: 5507060039

 

 

     4



--------------------------------------------------------------------------------

29 March 2005

 

El Paso Electric Company

123 West Mills

El Paso, Texas 79901

United Sates

 

External ID: 9183349

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means El Paso Electric Company.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

 

If you and we are parties to the 1992 ISDA Master Agreement, (the “Agreement”),
this Confirmation supplements, forms a part of, and is subject to such
Agreement. If you and we are not yet parties to the Agreement, you and we agree
to use our best efforts promptly to negotiate, execute, and deliver the
Agreement, including our standard form of Schedule attached thereto and made a
part thereof, with such modifications as you and we shall in good faith agree.
Upon execution and delivery by you and us of the Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Agreement. Until you
and we execute and deliver the Agreement, this Confirmation (together with all
other Confirmations of Transactions previously entered into between us,
notwithstanding anything to the contrary therein) shall supplement, form a part
of, and be subject to the 1992 ISDA Master Agreement as if, on the Trade Date of
the first such Transaction between us, you and we had executed that agreement
(without any Schedule thereto) and had specified that the Automatic Early
Termination provisions contained in Section 6(a) of such agreement would apply.

 

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the jurisdiction of the Courts
of the State of New York.



--------------------------------------------------------------------------------

CSFBi and Counterparty each represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

The terms of the Transaction to which this Confirmation relates is as follows:

 

1. Determination of Payment Amount. On the Determination Date, the Calculation
Agent shall calculate the Payment Amount in accordance with the terms herein and
shall notify the parties of such Payment Amount and which party shall pay such
amount by close of business on the Determination Date. All determinations
hereunder shall be made by the Calculation Agent in good faith and in accordance
with its standard practices.

 

2. Payment. If the Payment Amount is negative, CSFBi shall pay the absolute
value of the Payment Amount to Counterparty on the Settlement Date and if the
Payment Amount is positive, Counterparty shall pay the Payment Amount to CSFBi
on the Settlement Date.

 

3. Definitions. As used herein, the following terms shall have the following
meaning:

 

Trade Date:   14 March 2005 Effective Date:   14 March 2005 Determination Date:
  13 May 2005. Such election shall be conveyed to Counterparty by telephone, to
be confirmed and delivered in writing (which may be electronically) and if not
received shall not affect the validity of such telephonic notice, which shall be
irrevocable. Reference Treasury:   5.375% due 15 February 2031 Notional Amount:
  USD 50,000,000 Reference Yield:   4.85% Final Yield:   The yield of the
Reference Treasury to be determined on the Determination Date by the Calculation
Agent Payment Amount:   An amount equal to the product of (i) the Reference
Yield minus the Final Yield multiplied by (ii) the Notional Amount multiplied by
(iii) the Reference Duration. Reference Duration:   The duration of the
Reference Treasury as displayed under the heading “RISK” on Bloomberg Screen T30

 

 

External ID: 9183349    2



--------------------------------------------------------------------------------

    <govt> YA (evaluated at yield) as of the determination date Settlement Date:
  One Business Day following the Determination Date, subject to adjustment in
accordance with the US Treasury market settlement conventions on the
Determination Date Business Days:   New York Calculation Agent:   CSFBi

 

Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation or deemed designation of any Early Termination Date, in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) under applicable law:

 

the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency into another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained.

 

4. Account Details:

 

Payments to CSFBi:   As advised separately in writing Payments to Counterparty:
  As advised separately in writing

 

Credit Suisse First Boston International is Authorized and Regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to
Counterparty on request.

 

 

External ID: 9183349    3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully, Credit Suisse First Boston International By:  

/s/ Karen Newton

--------------------------------------------------------------------------------

Name:   Karen Newton Title:   Director

 

Confirmed as of the date first written above:

 

El Paso Electric Company By:  

/s/ Steven P. Busser

--------------------------------------------------------------------------------

Name:   Steven P. Busser Title:   VP, Regulatory Affairs & Treasurer

 

Our Reference Number: External ID: 9183349/ Risk ID: 550730070

 

 

     4



--------------------------------------------------------------------------------

4 April 2005

 

El Paso Electric Company

123 West Mills

El Paso, Texas 79901

United Sates

 

External ID: 9188651

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means El Paso Electric Company.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

 

If you and we are parties to the 1992 ISDA Master Agreement, (the “Agreement”),
this Confirmation supplements, forms a part of, and is subject to such
Agreement. If you and we are not yet parties to the Agreement, you and we agree
to use our best efforts promptly to negotiate, execute, and deliver the
Agreement, including our standard form of Schedule attached thereto and made a
part thereof, with such modifications as you and we shall in good faith agree.
Upon execution and delivery by you and us of the Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Agreement. Until you
and we execute and deliver the Agreement, this Confirmation (together with all
other Confirmations of Transactions previously entered into between us,
notwithstanding anything to the contrary therein) shall supplement, form a part
of, and be subject to the 1992 ISDA Master Agreement as if, on the Trade Date of
the first such Transaction between us, you and we had executed that agreement
(without any Schedule thereto) and had specified that the Automatic Early
Termination provisions contained in Section 6(a) of such agreement would apply.

 

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the jurisdiction of the Courts
of the State of New York.



--------------------------------------------------------------------------------

CSFBi and Counterparty each represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

The terms of the Transaction to which this Confirmation relates is as follows:

 

1. Determination of Payment Amount. On the Determination Date, the Calculation
Agent shall calculate the Payment Amount in accordance with the terms herein and
shall notify the parties of such Payment Amount and which party shall pay such
amount by close of business on the Determination Date. All determinations
hereunder shall be made by the Calculation Agent in good faith and in accordance
with its standard practices.

 

2. Payment. If the Payment Amount is negative, CSFBi shall pay the absolute
value of the Payment Amount to Counterparty on the Settlement Date and if the
Payment Amount is positive, Counterparty shall pay the Payment Amount to CSFBi
on the Settlement Date.

 

3. Definitions. As used herein, the following terms shall have the following
meaning:

 

Trade Date:   31 March 2005 Effective Date:   31 March 2005 Determination Date:
  13 May 2005. Such election shall be conveyed to Counterparty by telephone, to
be confirmed and delivered in writing (which may be electronically) and if not
received shall not affect the validity of such telephonic notice, which shall be
irrevocable. Reference Treasury:   5.375% due 15 February 2031 Notional Amount:
  USD 25,000,000 Reference Yield:   4.83% Final Yield:   The yield of the
Reference Treasury to be determined on the Determination Date by the Calculation
Agent Payment Amount:   An amount equal to the product of (i) the Reference
Yield minus the Final Yield multiplied by (ii) the Notional Amount multiplied by
(iii) the Reference Duration. Reference Duration:   The duration of the
Reference Treasury as displayed under the heading “RISK” on Bloomberg Screen T30

 

 

External ID: 9188651    2



--------------------------------------------------------------------------------

    <govt> YA (evaluated at yield) as of the Determination Date. Settlement
Date:   One Business Day following the Determination Date, subject to adjustment
in accordance with the US Treasury market settlement conventions on the
Determination Date Business Days:   New York Calculation Agent:   CSFBi

 

Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation or deemed designation of any Early Termination Date, in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) under applicable law:

 

the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency into another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained.

 

4. Account Details:

 

Payments to CSFBi:   As advised separately in writing Payments to Counterparty:
  As advised separately in writing

 

Credit Suisse First Boston International is Authorized and Regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to
Counterparty on request.

 

 

External ID: 9188651    3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully, Credit Suisse First Boston International By:  

/s/ Karen Newton

--------------------------------------------------------------------------------

Name:   Karen Newton Title:   Director

 

Confirmed as of the date first written above:

 

El Paso Electric Company By:  

/s/ Steven P. Busser

--------------------------------------------------------------------------------

Name:   Steven P. Busser Title:   VP, Regulatory Affairs & Treasurer

 

Our Reference Number: External ID: 9188651/ Risk ID: 550900049

 

 

     4